Title: To Thomas Jefferson from William Plumer, 1 May 1807
From: Plumer, William
To: Jefferson, Thomas


                        
                            My Dear Sir,
                            Epping (in New Hampshire) May 1. 1807
                        
                        Permit me to make my grateful acknowledgement to you for Directing the Secy of War to enclose me the Account
                            of Lt. Pike’s voyage up the Mississippi River from St. Louis to its sourse; which I recd a few days since.
                        Every communication that contains facts relative to the geography, the natural, civil, & political
                            state of our country, is to me highly useful. The last winter I had the honor of communicating to you my design of
                            writing the history of the United States. To that object I am resolved to devote the principal part of my future days. It
                            is my first determination, like a faithful witness in Court, to relate the truth, the whole truth, & nothing but
                            the truth, regardless of the applause or censure of existing parties. I write for posterity, not for temporary applause;
                            & I hope it will be a work not of contention, but worthy of
                            remembrance, by that country & government whose history it shall delineate.
                        This year I shall devote to the settling my pecuniary affairs, & arranging the numerous documents
                            & manuscripts I have, & making of indexes to them. With the commencement of the next year I intend to
                            commence my work; & to spend the winter after the next at Washington in procuring some further information from
                            the public offices.
                        In New Hampshire we are peculiarly happy. We are literally, all republicans, all federalists. The bitter,
                            intolerant spirit of party is extinct; the slight shades of difference that exist are every day becoming less, & I
                            trust the time is not distant when not a vestige of them shall remain.
                        I have within a few days heard a rumour, uttered in whispers, agt. the Collector of Portsmouth (N.H.)
                            & that he was soon to be removed from office. If such an event should take place, I should feel myself under great
                            obligation to you in being appointed his successor. I would immediately remove to Portsmouth, from which I am now distant
                            only 18 miles. With good clerks, I could in four hours in each day, fully & faithfully discharge the duties of
                            that office. This would not derange my prime object, that of history. It would furnish me with funds to prosecute the work
                            more effectually; for I am now neither poor nor rich. It would afford me more & better society; &
                            conversation, as well as reading, is requisite to enable a man to write well. I write this paragraph in perfect
                            confidence.
                        Any communication you shall at any time please to make will be gratefully received, & applied only to
                            proper uses. Excuse the freedom I have assumed, & beleive me, with sentiments of much personal respect &
                            esteem, Mr President, your most obedient, & very humble servant
                        
                            William Plumer
                     
                        
                    